Citation Nr: 1824506	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-20 596A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial compensable rating for post-operative residuals of right shoulder disability.

2. Entitlement to a separate rating for dislocations of the post-operative residuals of right shoulder disability.

3. Entitlement to an initial compensable rating for left shoulder disability.

4. Entitlement to an initial compensable rating for hypertension.

5. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

6. Entitlement to an initial compensable rating for migraine headaches.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to September 2012. His service included tours in Afghanistan and Iraq. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that-in pertinent part, granted service connection for the bilateral shoulder, hypertension, GERD, and migraine headaches disabilities and assigned initial noncompensable ratings for each. The Veteran perfected a timely appeal.

The issues of entitlement to an initial compensable rating for the period since September 9, 2015 for the bilateral shoulder disorders; and entitlement to an initial compensable rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and probative evidence shows that the Veteran's range of motion of the right and left shoulders is not limited at the shoulder level, but there is actually painful motion of each arm.

2. The competent evidence shows recurrent dislocation of the right shoulder at the scapulohumeral joint with infrequent episodes and guarding of movent.

3. The weight of the evidence of record is at least in equipoise as to whether the Veteran's GERD manifests with at least two of the symptoms for a 30 percent rating but with less severity.

4. The weight of the evidence shows that the Veteran's migraines manifest with characteristic prostrating attacks that average 1 in 2 months over the last prior months.


CONCLUSIONS OF LAW

1. The requirements for an initial 20 percent rating for post-operative residuals of right shoulder disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5201 (2017).

2. The requirements for a separate, initial 20 percent rating for recurrent dislocation of the right shoulder disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, DC 5202 (2017).

3. The requirements for an initial 20 percent rating for left shoulder disability are met. 38 U.S.C. §§ 1155, 5107; 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 5003-5201.

4. The requirements for an initial compensable rating of 10 percent, and no higher, for GERD are met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.114, 
DC 7346.

5. The requirements for an initial compensable rating of 10 percent, and no higher, for migraine headaches are met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8100.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The above ratings stem from the initial grant of service connection.  As such, service connection, initial ratings, and effective dates have been assigned, thus the notice requirements of 38 U.S.C. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). Service treatment records (STRs) submitted by the Veteran, and the VA examination reports are in the claims file. Neither the Veteran nor his representative has asserted that there are additional records to obtain as concerns the issues addressed in this decision. As such, the Board will proceed to the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.27. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found. See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Shoulder Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion. DeLuca, 8 Vet. App. at 205.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203. A distinction is made between major (dominant) and minor upper extremities for rating purposes. In the instant case, the examination reports reflect that the Veteran is right handed, which means that the right shoulder is the dominant shoulder. The AOJ rated his right shoulder under Diagnostic Code 5201, which is rated on the basis of limitation of motion (LOM). 38 C.F.R. § 4.71a.

The normal range of motion (ROM) of the shoulder is forward elevation (flexion) of 0 to 180 degrees; abduction of 0 to 180 degrees, external rotation of 0 to 90 degrees and internal rotation of 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I. 

The applicable rating criteria under DC 5201 provide for a 20 percent rating for LOM of either arm when motion is possible to the shoulder level; LOM to midway between the side and shoulder level warrants a 30 percent evaluation for the major arm and 20 percent for the minor arm; and, a 40 percent evaluation for LOM of the major arm, and 30 percent for the minor arm where motion is limited to 25 degrees from the side. 38 C.F.R. § 4.71a, DC 5201.

The evidence of record showed that arthritis is a component of the left shoulder disability. Hence, the RO assigned DC 5003-5201. A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation. See 38 C.F.R. § 4.27.

Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate 
DC for the joint involved. Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable. Id. LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned. With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned. DC 5003. 

With any form of arthritis, painful motion is an important factor. Further, this criterion may be shown by lay evidence. See Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) (explaining that § 4.59 "serves as a bridge linking painful motion and limitation of motion, with the result that a claimant who has painful motion is considered to have limited motion under [the relevant diagnostic code] even though actual motion is not limited"). It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual LOM of the affected joint is demonstrated. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion such that a minimum compensable rating is warranted under 5003 even though there is no actual limitation of motion); see also Petitti, 27 Vet. App. at 427-28 (holding that painful motion may be "objectively confirmed" by either a clinician or a layperson who witnessed the veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain). Where compensable LOM is demonstrated in the joint, the Lichtenfels rule is not applicable because the rating would apply the DC for LOM of the appropriate musculoskeletal body part. Even without X-ray findings of arthritis, but with evidence of pain throughout the ROM, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable per 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint); but higher ratings require actual limitation or functional impairment. See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38, 43 (2011) (reaffirming that pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss).

Discussion

The Veteran applied for VA compensation prior to his release from active service. His STRs and the examination report reflect that he initially injured the right shoulder while at West Point. It progressively worsened to where he underwent a Bankart repair in 1986. The STRs note his complaints of pain and weakness. The left shoulder disability developed due to increased use due to the right shoulder.

The July 2012 pre-discharge fee-basis examination report (07/16/2012 C&P Exam, 13th Entry, p. 8-14) reflects that the examiner noted the Veteran's reported right shoulder post-surgery history of intermittent pain, night pain, and undergoing physical therapy. As concerned the left shoulder, the Veteran reported increased pain and weakness. The examiner noted that an MRI examination showed humeral arthritis. The examiner noted further that the Veteran reported decreased use due to weakness and pain; and, that an MRI showed a tear in two of the rotator cuff tendons, subluxation of the biceps tendon, and acromioclavicular joint arthrosis. The Veteran reported flare-ups of pain and weakness on overhead activity. As noted earlier, the examiner noted that the Veteran is right-hand dominant.

Physical examination of the shoulders revealed ROM of 0 to 180 degrees on both elevation and abduction without objective evidence of pain. Repetitive-use testing revealed the same ROM in both planes. There was no guarding, but the examiner noted tenderness or tenderness on palpation of both joints. Muscle strength was 
5/5 bilaterally, and there was no evidence of ankylosis. All of the clinical tests, i.e., impingement test, empty-can test, etc., were negative, and the examiner noted a negative history for mechanical clicking, and that there was no evidence of an acromioclavicular joint condition or other impairment of the clavicle (p. 11-12). However, there was tenderness on palpation of the acromioclavicular joint, and the cross-body adduction test was positive on each side. The examiner noted that the Veteran had not lost the use of either arm. The examiner also noted that internal and external rotation was 0 to 90 degrees with no pain on each side, to include on repetitive-use testing.

In his Notice of Disagreement (09/29/2013 NOD, p. 2-3), the Veteran asserted that the right shoulder should be rated compensable. He noted his history of pain and weakness that became constant around 2008, and that a regimen of physical therapy did not provide long-term relief. As a result he had to obtain repeat Profiles while still in active service. He asserted that he continued to have pain and weakness throughout the ROM to date, to include pain that awakened him at night. Further, he reported all of those symptoms to the VA fee-basis examiner. As concerned the left shoulder, he stated that he has painful ROM that limits his activity.  He asserted that arthritis in each shoulder shown on imaging meets the criteria of degenerative arthritis in 2 or more major joints and a compensable rating.  The Veteran made very similar assertions on his VA Form 9, to include a few additions such as stating that he has had frequent recurrent dislocations of the right shoulder and postoperatively he has had recurrent dislocations with infrequent episodes and guarded movement. Regarding the left shoulder, he stressed that he had pain on his retirement physical, to include pain on pushing with continued painful motion of this shoulder.

The Board acknowledges the fact that the Veteran is a trained physician, as his 
DD Form 214 and other records in the file note that he was an emergency room physician. Hence, his reports are deemed more probative than those of an untrained layman. See 38 C.F.R. § 3.159(a). The Board recognizes that the 2012 VA examination report reflects no history of recurrent dislocation (subluxation) of the glenohumeral joint. However, the Board finds that the Veteran's report places the evidence regarding subluxation in equipoise. As such, the Board finds a separate 20 percent rating via DC 5202 for recurrent dislocation of the right shoulder at the scapulohumeral joint with infrequent episodes and guarding of movent is warranted.  A higher rating is not warranted as the competent evidence weighs against frequent episodes of dislocation as described on the VA Form 9.  

Additionally, even with full ROM noted upon examination in 2012, the Board notes that there is actually painful motion. This is shown via his flare-ups and functional loss, such as his limited ability to lift and/or reach for things, as discussed above. Under 38 C.F.R. § 4.59, the intention of the rating schedule is that the minimum compensable evaluation be provided under the appropriate diagnostic code at issue. In this case, the lowest specified compensable evaluation for shoulder motion under diagnostic code 5201 for major or minor shoulder is 20 percent. Accordingly, the Board finds that a 20 percent rating for each shoulder is warranted based on painful motion of the right shoulder. See Sowers v. McDonald, 27 Vet. App. 472, 478-79, 482 (2016) (stating that application of 38 C.F.R. § 4.59 warrants at least the minimum compensable rating for painful motion of a joint); see also 38 C.F.R. § 4.71a, DC 5201; Downey v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1997, *9 (Dec. 28, 2016) (nonprecedential Memorandum Decision) (recognizing that 
20 percent is the minimum compensable rating based on application of 38 C.F.R. § 4.59 to Diagnostic Code 5201) (citing Sowers, 27 Vet. App. at 482).

The Board also notes the Veteran's reported symptoms during flare-ups, but the examiner noted that repetitive-use testing did not reveal any loss of ROM or functional loss of either shoulder. Hence, the Board finds that higher ratings have not been more nearly approximated on that basis. See 38 C.F.R. §§ 4.40, 4.45, 4.59. Additionally, the Board notes that the examination revealed the right shoulder surgical scar as asymptomatic. So a separate rating for a painful scar is not indicated. See 38 C.F.R. § 4.118, DC 7804.

Lastly, in the Appellate Brief (03/23/2018), the Veteran's representative asserts that in light of the fact that the Veteran has not undergone a VA examination since 2012, he should receive another examination to determine the current severity of the disability. The Board notes that the need for another examination is not triggered merely by the passage of time and finds that a remand is not warranted. See VAOPGCPREC 11-95 (1995). 

GERD 

Rating Criteria

The AOJ evaluated the Veteran's disability under 38 C.F.R. § 4.114, DC 7399-7346. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.2. 
DC 7399 refers to an unlisted disability of the digestive system. DC 7346 pertains to hiatal hernia. The Board finds that the competent evidence of record shows that the rating criteria applied by the RO are appropriate. Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21. The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any. Butts v. Brown, 5 Vet. App. 532 (1993). Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346, as noted below 38 C.F.R. § 4.114 limits the rater to a single rating for the predominant gastrointestinal disability for the majority of such disabilities.

Under DC 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; and two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating. 38 C.F.R. § 4.114.

Under governing law, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another. 38 C.F.R. §§ 4.14, 4.113, 4.114. Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 38 C.F.R. § 4.114.

Discussion

The fee-basis examination report (07/16/2012 C&P Exam, 13th Entry, p. 1-5) reflects that the examiner noted that the disorder was diagnosed in 1999. The examiner noted that the Veteran reported symptoms of indigestion once a week that lasted a few hours, and that he took medication for relief. The examiner noted that medication was not taken continuously to control the symptoms. The sole symptoms that the examiner noted were present were pyrosis (heartburn) and reflux. There was no esophageal spasm, stricter, or diverticula. The examiner noted that upper gastrointestinal imaging showed reflux, and that laboratory results were normal.

In his NOD, the Veteran asserted that his current symptoms consisted of more than reflux and heartburn. He asserted that his current symptoms included persistent epigastric pain/distress, painful swallowing located at the lower substernal area of the chest and epigastrium regurgitation and burning substernal chest pain. He also asserted that initially the disorder was treated with over-the-counter Tums, then Cimetidine, and finally a proton pump inhibitor, Omeprazole. The Veteran asserted further that he has had to make diet and lifestyle changes to cope with the disorder, such as not eating while at work, frequently 9-12-hour shifts. He also asserted that he commonly took additional doses of the Omeprazole, plus the Tums, to control his symptoms. On the VA Form 9, the Veteran indicated that he has had recurrent epigastric distress with dysphagia and regurgitation. He noted that he is still on proton pump inhibitors and that he only eats limited foods and that he chose not to eat while working to limit distractions.  

The VA examiner noted GERD symptomatology on the basis of the patient's reports. There is no apparent indicator as to why the symptoms the examiner noted on the July 2012 examination report are significantly fewer than those the Veteran noted in his NOD and his Form 9. In any event, the Veteran is competent, plus he is a physician, and there is no indication that he is not credible. Hence, the Board finds the evidence of record is at least in equipoise for the 10 percent rating throughout the appeal period. 38 C.F.R. §§ 4.3, 4.10, 4.114, DC 7346. The Board finds that a higher, 30 percent rating, was not met or approximated, as the evidence of record shows that the Veteran's symptoms are not productive of considerable impairment of health. In this regard, the 2012 VA examination report reflects no functional impact on the Veteran's ability to work by his service-connected GERD. The Board acknowledges that the Veteran has adjusted his eating schedule to limit the disruption at work. However, the Board finds that such does not arise to considerable impairment of health, as the Veteran is able to work and his now 
10 percent rating compensates him for such impairment. 

Migraines

Migraines are rated under DC 8100. See 38 C.F.R. § 4.124a. These criteria provide that, a 10 percent disability rating is assigned, where the Veteran gets headaches with prostrating characteristics, on average, every two months over the course of several months. If the headaches with characteristics of prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned. In order to receive 50 percent disability rating, which is the maximum provided under diagnostic code 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

Notably, the rating criteria do not define "prostrating." Nor is there a definition provided by the U.S. Court of Appeals for Veterans Claims (Court). See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the matter of what is a prostrating attack.). According to a medical dictionary, "prostration" is defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).  Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations. However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Discussion

The examination report (07/16/2012 C&P Exam, 13th Entry, p. 47-49) reflects that the examiner noted the Veteran's reported history that he was diagnosed with migraines in 1998. The Veteran reported headaches that lasted all day 4 times a month, and that he took Triptan for relief. The headaches were described as occurring on both sides of the head, and that they were accompanied by nausea, and light and sound sensitivity. Although the Veteran reported that the headaches typically lasted on average all day, the Board notes that the examiner indicated less than 1 day. The examiner noted that the Veteran had characteristic prostrating migraine headaches but less often than once every two months. The examiner also assessed that the Veteran's prostrating and prolonged headaches did not occur very frequently.

In his NOD, the Veteran asserted that he continued to have 2 to 3 headaches a month that typically lasted 12 to 24 hours, but sometimes 48 hours. He also explained that, due to his rank and position while in active service, he could self-adjust his work schedule and self-treat by staying at home in a darkened room. The Veteran's wife, whose signature block indicates that she also is a physician, noted in a statement that the Veteran still experienced at least 1 migraine every 2 weeks, and sometimes more frequently. She added that when experiencing the headaches, the Veteran was required to isolate himself in a dark room for a day or two at a time, and that the Veteran was typically nauseated, and occasionally vomited. She concluded by stating that the frequency of the Veteran's headaches had been fairly consistent over the prior 12 years. (09/26/2013 NOD, p. 4-5)

Even were the Veteran and his wife not physicians, they still would be competent to describe the Veteran's symptoms related to his migraine headaches. 38 C.F.R. § 3.159(a)(2). Hence, the Board finds that the weight of the evidence favors characteristic prostrating attacks that occur on average once in 2 months, and the minimum compensable rating of 10 percent. 38 C.F.R. §§ 4.10, 4.124a, DC 8100. The Board notes that the Veteran asserted that his symptoms met the criteria for the 30 percent rating. The Board disagrees, however, as the competent evidence does not weigh in favor of a finding of characteristic prostrating attacks averaging out to once a month. Initially, the Board notes that the 2012 VA examination report reflect such attack less than once every 2 months. This examiner did not find any impact on the Veteran's ability to work from his migraines. Additionally, while the Veteran stated they occurred 2 to 3 times a month, his wife noted once every 
2 weeks. The Board infers that the Veteran's wife described the frequency of headaches that lasted a day or more, whereas the Veteran's number included some that did not last all day. The Board notes that "characteristic prostrating attacks" - those that produce extreme exhaustion or powerlessness - are needed once per month for the next-higher rating. Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 30-percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). The Board notes that § 4.7 is not applicable to DCs that apply successive rating criteria, such as DC 8100. It is successive because the criteria of each lower disability rating is included in the higher disability rating. Hence, the Board finds that the criteria for a 30 percent rating were not met.

The Board has a duty to acknowledge and consider all regulations that are potentially applicable. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); but see Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy."). Here, the Veteran's service-connected migraine headaches are directly contemplated by the Schedule, thus the Board will not analysis under analogous diagnostic codes. Copeland, 27 Vet. App. at 337.

Finally, regarding the Veteran's GERD and migraines, he is entitled to a staged rating for any part of the rating period where either disability manifested at a more severe rate. As discussed above, the Board finds that the shoulders, GERD, and migraines have manifested at the same rate of severity throughout the entire initial rating period. In reaching this decision the Board considered the doctrine of benefit of the doubt and afforded it to the Veteran where applicable. See 38 C.F.R. § 4.3. As the preponderance of the evidence is otherwise against the Veteran's claims to higher ratings, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

An initial 20 percent rating, but not higher, for post-operative residuals of right shoulder disability is granted.

A separate, initial 20 percent rating, but not higher, for right shoulder dislocations is granted.

An initial 20 percent rating, but not higher, for left shoulder disability is granted.

An initial rating not to exceed 10 percent for GERD is granted, subject to the law and regulations governing the award of monetary benefits.

An initial rating not to exceed 10 percent for migraine headaches is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Regarding the hypertension issue, the Board notes that it appears that not all of the Veteran's STRs are in the claims file. As a result, the STRs related to where the Veteran reportedly underwent at least one 5-day blood pressure checks are not in the claims file. In light of the fact that the Veteran has been on medication since November 2009, the STRs dated between 2008 and 2009 are highly relevant to whether his systolic pressure was predominantly160 or more and could entitle the Veteran to a higher rating. Hence, those records should be obtained, either from the repository or the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all extant VA treatment records generated since the SOC and add them to the claims file.

2. Obtain the Veteran's STRs for the period 2008 to 2009 and add them to the claims file. Comply with 38 C.F.R. § 3.159(c)(2) and (e).

3. After the above is complete, re-adjudicate the issue on appeal. If the decision remains in anyway adverse to the Veteran, issue him and his representative a Supplemental SOC, and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


